 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   JACK HORTON,                                       Case No. 1:18-cv-01518-LJO-SAB

11                 Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE
12          v.
                                                        (ECF Nos. 22, 23)
13   CHARTER COMMUNICATIONS, INC., et
     al.,
14
                   Defendants.
15

16

17          On July 9, 2019, an order issued requiring Plaintiff to show cause why

18 Advance/Newhouse Partnership should not be dismissed as a defendant in this action due to

19 failure to serve the summons and complaint in compliance with Rule 4(m) of the Federal Rules
20 of Civil Procedure.          On July 10, 2019, Plaintiff filed a request for dismissal as to

21 Advance/Newhouse Partnership. As Plaintiff has now filed the request for dismissal, the order to

22 show cause filed on July 9, 2019 is HEREBY DISCHARGED.

23
     IT IS SO ORDERED.
24

25 Dated:     July 11, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
